ITEMID: 001-66579
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: FASTA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Eino Fasta, is a Finnish national, who was born in 1927 and lives in Helsinki. He is represented before the Court by Mr Pertti Virolainen, a lawyer practising in Helsinki.
The facts of the case, as submitted by the applicant and as they appear from the documents, may be summarised as follows.
The applicant’s company and another company (“T”) were business partners. Following an application by the applicant’s company to that effect, T’s assets were seized by the Helsinki District Registry’s (maistraatti, magistraten) decision in 1989. T appealed. The seizures were upheld by the Helsinki Court of Appeal’s (hovioikeus, hovrätten) decision of 12 April 1990.
However, in separate civil proceedings, the District Court (käräjäoikeus, tingsrätten) of Helsinki, by its decision of 3 May 1990, lifted one of the seizures. By its judgment of 6 May 1991, the District Court ruled in favour of the applicant’s company, ordering T to pay compensation.
On 27 May 1992 the Court of Appeal upheld the judgment and overturned the District Court’s decision of 3 May 1990, i.e. it ordered that T’s assets be seized.
Subsequently, the Supreme Court (korkein oikeus, högsta domstolen) refused leave to appeal. The date of the decision is unspecified, but the decision was referred to in a judgment of 3 March 1997 by the District Court of Espoo.
Following an application of 3 October 1989 by a company (“TM”), owned by the owner of T, winding-up proceedings were instituted against the applicant’s company before the District Court of Helsinki. As TM did not pursue its application, the case was removed from the docket on 17 October 1989. This data allegedly remained in the credit information index.
The business of the applicant’s company dropped, allegedly due to the fact that winding-up proceedings had been instituted against it. Subsequently, on 15 February 1990, the applicant himself lodged an application with the District Court that his company be wound-up.
On 15 June 1995 the applicant and others commenced an action for damages against two counsel, among others, who had represented T and TM in the above-mentioned proceedings.
By its judgment of 3 March 1997 the District Court of Espoo, having held several hearings and heard witnesses, rejected the action.
The applicant appealed. According to the Helsinki Court of Appeal’s judgment, he filed ten supplementary submissions during the period from 9 March 1998 to 28 June 1999. He also requested that the Court of Appeal hold an oral hearing. On 1 September 1999 the Court of Appeal, without an oral hearing, rejected the applicant’s appeal.
On 20 April 2000 the Supreme Court refused the applicant leave to appeal.
